Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-10-22 has been entered.
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5 line 6, there is no antecedent basis for "the second body linear portions" and, as such, the scope of this claim is ambiguous. 
	In claim 6 line 6, there is no antecedent basis for "the first body linear portions" and, as such, the scope of this claim is ambiguous. 

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5)	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/489,336 in view of Eromaki (US 2004/0163746) and/or Ajovitta et al (US 2017/0368889) and optionally further in view of Finland 780 (FI 123780). 
	Claim 1 of copending 16/489,336 recites a stud pin comprising a tip, a body portion and a lower flange wherein the lower flange has an anisotropic profile shape comprising short sides and long sides of different lengths, the profile shape comprises four or more first protrusion portions, two second protrusion portions, two first recess a radius of curvature of the first recess portions is smaller than a radius of curvature of the at least one second recess portion.  Thus, claim 1 of copending 16/489,336 substantially describes the stud pin of claim 1 of this application except for the specified body profile shape of the body portion.
	As to claim 1 of this application, it would have been obvious to one of ordinary skill in the art to provide the stud pin of claim 1 of copending 16/489,336 such that the body portion has a body profile shape comprising body linear portions extending in a linear manner, the body linear portions being disposed facing a portion of the flange profile shape along an outer circumference of the flange profile shape between two adjacent protrusion portions of the first flange protrusion portions (F1) in view of (1) the lower flange of the stud pin described in claim 1 of copending 16/489,336, this lower flange having an anisotropic profile shape comprising short sides and long sides of different lengths, the profile shape comprises four or more first protrusion portions (F1), two second protrusion portions (F2), two first recess portions (F3) and at least one second recess portion (F4) smoothly connected to one of the first protrusion portions (F1), (2) (A) Eromaki's suggestion to provide a stud for a tire such that a body portion 21 of the stud has a quadrilateral shape defined by four straight sides [FIGURES 9, 10] and/or (B) Ajovitta et al's suggestion to provide a stud for a tire such that a body portion 630 of the stud has a quadrilateral shape defined by four straight sides [FIGURE 5, paragraph 22] or to provide a stud for a tire such that a body portion 630 of the stud has a hexagon shape defined by six straight sides [FIGURES 1A, 1B, 4C] and optionally (3) Finland 780 shows providing a stud having an elongated lower flange 
	As to claims 2-3 and 5-6 of this application, the claimed characteristics of the body portion / body profile shape as set forth in these claims would have been obvious 
	As to claim 4 of this application, see claims 6, 8, 13, 15 of copending 16/489,336.
 	As to claim 7 of this application, see claim 9, 10, 16, 17 of copending 16/489,336.
	As to claims 8-11 of this application, see comments for claims 4-7 of this application.
	This is a provisional nonstatutory double patenting rejection.
ALLOWABLE SUBJECT MATTER
6)	Claims 1-4 and 7-11 would be allowable if the nonstatutory double patenting rejection is overcome by filing a proper terminal disclaimer.
Claims 5 and 6 would be allowable if (A) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and (B) the nonstatutory double patenting rejection is overcome by filing a proper terminal disclaimer.
	The prior art rejections set forth in the last office action have been withdrawn in view of the amendment to claim 1 filed 1-10-22 and applicant's corresponding arguments.



7)	Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 13, 2022